Citation Nr: 0909563	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel












INTRODUCTION

The Veteran served on active duty from December 1967 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision which 
denied, in part, a claim of entitlement for TDIU.  In May 
2007, the Board remanded the claim for further evidentiary 
development.  

The case was returned to the Board for appellate 
consideration,  In January 2008, the Board granted service 
connection for facial neuropathy, claimed as secondary to the 
Veteran's service-connected diabetes mellitus and remanded 
the issue of TDIU for further development, to include a VA 
examination and opinion regarding whether the Veteran's 
unemployability is due solely to a service-connected 
disability or disabilities.  

The appeal is unfortunately is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must again be remanded.  The 
January 2008 Board remand directed that the Veteran undergo a 
VA examination from which the examiner was to proffer an 
opinion as to whether the Veteran was unemployable due solely 
to a service-connected disability or disabilities.  While the 
RO scheduled, and the Veteran submitted to a VA examination 
in September 2008, the examiner failed to provide such an 
opinion based solely upon the Veteran's service-connected 
disabilities.  

Specifically, the examiner performed a full physical 
examination on the Veteran, analyzing both the Veteran's 
service-connected and non-service connected disabilities.  
The examiner noted that the Veteran was precluded from flying 
due to his insulin dependence used to control his diabetes 
mellitus.  He also provided that the Veteran was unable to 
stand or walk far distances due to pain and discomfort to his 
feet caused by his service-connected peripheral neuropathy of 
the bilateral lower extremities.  He indicated that the 
Veteran also experienced fatigue and weakness as a result of 
his lower extremity disabilities.  

Additionally, the examiner examined the Veteran's nonservice-
connected disabilities, specifically those of his upper 
extremities, and noted the Veteran's inability to grasp or 
carry items and the increased pain associated with gripping 
objects.  

The examiner opined that the Veteran's unemployability was at 
least as likely as not due solely to his service-connected 
disabilities.  However, in his report, the examiner assessed 
the Veteran's service-connected peripheral neuropathy of the 
bilateral lower extremities along side his nonservice-
connected peripheral neuropathy of the bilateral upper 
extremities.  In doing so, it appears that the examiner 
incorrectly considered the Veteran's peripheral neuropathy of 
the bilateral upper extremities as service connected since he 
paid considerable attention to these upper extremity 
disabilities in rendering his opinion on unemployability.  
Because the examiner proffered an opinion as to the Veteran's 
unemployability, at least in part, on the Veteran's non-
service connected upper extremity disabilities, the opinion 
does not comply with the Board's January 2008 remand 
instructions.  A VA examination is imperative in the 
adjudication of the Veteran's claim.  

However, because the RO significantly complied with the 
Board's instructions and because the Veteran has already 
submitted to a recent, thorough VA examination, the Board 
takes this opportunity to revise its previous January 2008 
remand and concludes that a full examination on the Veteran's 
employability is unnecessary.

The Board, however, finds it is necessary to remand this 
claim for an opinion to determine the Veteran's employability 
and whether one or more of his service-connected 
disabilities, including (i) diabetes mellitus, (ii) 
hypertension, (iii) peripheral neuropathy of the right lower 
extremity, (iv) peripheral neuropathy of the left lower 
extremity, (v) trigeminal neuropathy, and/or (vi) erectile 
dysfunction, solely render(s) him unemployable.  

The Board regrets any further delay in this case; however, 
for the reason noted above, the Board has no recourse but to 
again remand the case to the RO for the following action.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should inform the veteran of the 
elements of a claim for an 
extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  He should be 
asked to furnish documentation 
verifying that he has been rendered 
unemployable as a result of his service 
connected disabilities.  He should be 
asked to provide supporting statements 
from relevant parties, such as current 
or former employers and treatment 
providers.  

2.	Send the Veteran's claims file to an 
examiner for a medical opinion to 
determine whether it is at least as 
likely as not that the Veteran is 
rendered unemployable solely due to his 
service-connected disability or 
disabilities (e.g., without regard to 
age or nonservice-connected disorders, 
such as his peripheral neuropathy of 
the bilateral upper extremities).  The 
claims folder and a copy of this Remand 
must be made available to, and be 
reviewed by, the examiner, and the 
Veteran should be scheduled for an 
examination, if the examiner should 
determine that any indicated special 
tests, studies or additional 
consultations are required.  

If the examiner who conducted the 
September 2008 is no longer available, 
the RO/AMC should arrange for the 
Veteran to undergo a new examination.  
The examiner must provide an opinion as 
whether it is at least as likely as not 
that the Veteran is rendered 
unemployable solely due to his service-
connected disability or disabilities 
(e.g., without regard to age or 
nonservice-connected disorders, such as 
his peripheral neuropathy of the 
bilateral upper extremities)

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likely of at least 50 %), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 % 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then, the Veteran's claim should be 
readjudicated.  The RO/AMC should also 
consider whether referral under 38 
C.F.R. § 3.321(b)(1) is appropriate.  
In the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

